Appellant was indicted and convicted in the circuit court of Lincoln county of the crime of manslaughter and sentenced to the penitentiary for the term of twenty years. From that judgment he prosecutes this appeal.
On the night of October 12, 1931, appellant stabbed Nelson Magee to death. The homicide occurred at a circus held on the fair grounds in the city of Brookhaven. Appellant is a negro, and so was the deceased. Appellant claimed self-defense, that Nelson Magee was the aggressor, and that he stabbed deceased in order to save his life or avoid great bodily harm.
The evidence for the state made out a strong case of murder; that appellant was the aggressor; that the deceased was unarmed; and that appellant pursued Magee some fifteen or twenty feet, all the time stabbing him with a knife.
The evidence for appellant tended to show that the deceased was the aggressor and had some sort of a weapon. However, immediately after the deceased fell from the wounds, his person and surroundings were examined, and no weapon was found either about him or on his person. The evidence for appellant further tended to show that the deceased had taken appellant's wife away from him, and had threatened to kill him on several occasions; that until shortly before the homicide the appellant had been out of the neighborhood where he and Nelson Magee resided. The evidence further tended to show that deceased drove appellant away by threats and intimidation.
Appellant contends that he was entitled to a directed verdict because the evidence failed to show beyond a reasonable doubt that the deceased died as a result of wounds inflicted on him by appellant. No physician, nor any other person, testified directly that the wounds caused the death of the deceased, but the evidence shows without conflict these facts: That the deceased fell while appellant was stabbing him; that the deceased was at once examined by bystanders who testified that he had *Page 260 
received several knife wounds and was very bloody; that he was immediately put into an ambulance and carried to a hospital; and that he died within two or three minutes after reaching the hospital. The only reasonable inference from these facts is that the deceased died from the wounds inflicted by appellant. There was no evidence whatever that there was any intervening cause that could have brought about his death. This was a question for the jury, and there was ample evidence to sustain the verdict. Bumpus v. State (Miss.), 144 So. 897.
Appellant offered to show by the sheriff of Lincoln county and the chief of police of the city of Brookhaven that shortly before the homicide he had appealed to them to protect him against the deceased's threatened violence. On the objection of the state, the court ruled out the proposed evidence. This action of the court is assigned and argued as error by the appellant. The general rule is that a defendant's previous expressions of fear of the deceased, and his desire to avoid a difficulty with him, are not admissible in his behalf, unless part of the res gestae, and the defendant's previous efforts to induce a third person to effect a reconciliation between himself and the deceased or an amicable settlement of their difficulties are not admissible in his behalf. Such declarations on the part of the defendant are self-serving; if admitted in the evidence in his behalf, there would be great inducement on his part to fabricate a defense. 16 C.J., pp. 635, 636, sec. 1265; 6 Ency. Evi., pp. 763, 764. The appellate court of Alabama in Bowling v. State, 18 Ala. App. 231,90 So. 33, 34, said: "It was not permissible for the defendant to show, after the deceased had threatened him, that he (defendant) asked the chief of police for protection. This was nothing short of a self-serving declaration on the part of the defendant; neither was it material or competent for him to show that he went to see the chief of police." However, there is a division of the courts on this question, as will be seen by the notes to the above *Page 261 
reference in the Encyclopedia of Evidence. Texas holds to the contrary, Nelson v. State (Tex. Cr. App.), 58 S.W. 107. In that case the court held that the defendant's request to the public authorities to protect him from anticipated violence at the hands of the deceased, and his declaration that he was afraid the deceased would kill him, were admissible in defendant's favor to show his state of mind at the time of the homicide. Our court, however, has aligned itself with the courts holding that such evidence is not admissible. Newcomb v. State, 37 Miss. 383, and Molphus v. State, 124 Miss. 584, 87 So. 133.
Appellant's request to the sheriff and chief of police was no part of the res gestae. It is true that it occurred a short time before the homicide, but it is also true that the deceased was not present; that the fray resulting in the homicide had not begun. In other words, the res gestae had not come into existence.
Appellant assigns and argues as error what he claims the court ruled with reference to the admission of threats made by deceased against him. Appellant contended that previous threats by the deceased to kill him or do him some great bodily harm were admissible on the issue of who was the aggressor in the difficulty. This contention is not disputed by the state in this court, nor was it disputed in the trial court. The question is whether the court in fact ruled out such evidence. After a careful reading and re-reading of the evidence bearing on this question, we are of opinion that the court admitted all such evidence properly offered. Appellant testified, as did other witnesses, that the deceased had threatened to kill him or do him some great bodily harm. Such evidence went in without objection from the state. Still other witnesses were offered by appellant who proved the same thing, and their evidence was ruled out. Evidently it was ruled out by the court because of the form of the questions propounded to the witnesses by appellant's attorney. Some of them were leading, and by others it was sought to be proved that the deceased had *Page 262 
threatened appellant, without any attempt to show the character of the threats, whether to kill appellant or do him some great bodily harm. The district attorney, appellant's attorney, and the court were not in any disagreement as to the right of appellant to prove that the deceased had threatened to kill him or do him some great bodily harm. On the contrary, they all agreed that he had a right to make such proof. The only trouble was the manner in which he attempted to prove it, examples of which are shown above. Ample evidence went in to show that the deceased threatened more than once to kill appellant. The jury could not reasonably have had any doubt about the existence of that fact.
Affirmed.